    Case: 1:17-md-02804-DAP Doc #: 3219 Filed: 03/10/20 1 of 7. PageID #: 492131




                                 UNITED STATES DISTRICT
                                COURT NORTHERN DISTRICT
                                OF OHIO EASTERN DIVISION



IN RE: NATIONAL PRESCRIPTION                                     MDL No. 2804
OPIATE LITIGATION
                                                                 Case No. 17-md-2804
This document relates to:
                                                                 Judge Dan Aaron Polster
Michelle Frost, et al. v. Endo Health Solutions Inc. et
al.
Case No. 1:18-OP-46327


      DEFENDANTS’ 1 MOTION TO FILE UNDER SEAL OPPOSITION TO ASHLEY
     RACHEL DAWN POE’S MOTION TO INTERVENE AS PLAINTIFF AND CLASS
             REPRESENTATIVE AND ACCOMPANYING EXHIBITS

        Pursuant to the directions of Special Master David Cohen, Defendants seek leave to file

under seal unredacted versions of the Opposition to Ashley Rachel Dawn Poe’s Motion to

Intervene as Plaintiff and Class Representative and three exhibits attached thereto, which

Defendants originally filed on March 3, 2020. See Dkt. 3204. The redacted portions of these

documents contain medical information regarding the intervenor, Ms. Poe, that she has requested

be kept confidential.

        Prior to filing the Opposition brief and exhibits, Defendants contacted Special Master

Cohen regarding the proper procedure for filing documents containing potentially confidential

medical information. Ex. A. Special Master Cohen directed Defendants to concurrently file

redacted copies with the Court and email Ms. Poe’s counsel unredacted copies for review, and

then file unredacted copies under seal if Ms. Poe determined the medical information should


1
  Several defendants named in this litigation are not subject to personal jurisdiction in this matter.
This opposition is filed subject to and without waiving all defenses, including but not limited to
lack of personal jurisdiction, failure of service of process, and ineffective service of process.
  Case: 1:17-md-02804-DAP Doc #: 3219 Filed: 03/10/20 2 of 7. PageID #: 492132



remain confidential. Id. Ms. Poe has now reviewed the documents and requests that the medical

information contained therein remain confidential. Accordingly, Defendants seek leave of the

Court to file unredacted versions of the Opposition brief and exhibits under seal.

 DATED: March 10, 2020                           Respectfully submitted,


 /s/ Emily S. Ullman                             /s/ Tina M. Tabacchi
 Geoffrey E. Hobart                              Tina M. Tabacchi
 Emily S. Ullman                                 Tara A. Fumerton
 COVINGTON & BURLING LLP                         JONES DAY
 One CityCenter                                  77 West Wacker
 850 Tenth Street NW                             Chicago, IL 60601
 Washington, DC 20001                            Phone: (312) 269-4335
 Tel: (202) 662-5281                             Fax: (312) 782-8585
 ghobart@cov.com                                 E-mail: tmtabacchi@jonesday.com
 eullman@cov.com                                 E-mail: tfumerton@jonesday.com

 Counsel for McKesson Corporation                Counsel for Walmart Inc.

 /s/ Robert A. Nicholas                          /s/ Charles C. Lifland
 Robert A. Nicholas                              Charles C. Lifland
 Shannon E. McClure                              O’MELVENY & MYERS LLP
 REED SMITH LLP                                  400 S. Hope Street
 Three Logan Square                              Los Angeles, CA 90071
 1717 Arch Street, Suite 3100                    Tel: (213) 430-6000
 Philadelphia, PA 19103                          clifland@omm.com
 Tel: (215) 851-8100
 Fax: (215) 851-1420                             Attorneys for Janssen Pharmaceuticals, Inc.,
 rnicholas@reedsmith.com                         Johnson & Johnson, Janssen Pharmaceutica,
 smcclure@reedsmith.com                          Inc. n/k/a Janssen Pharmaceuticals, Inc., and
 Counsel for AmerisourceBergen Drug              Ortho-McNeil-Janssen Pharmaceuticals, Inc.
 Corporation and AmerisourceBergen               n/k/a Janssen Pharmaceuticals, Inc.
 Corporation




                                                 2
Case: 1:17-md-02804-DAP Doc #: 3219 Filed: 03/10/20 3 of 7. PageID #: 492133



/s/ Enu Mainigi                               /s/ James W. Matthews
WILLIAMS & CONNOLLY LLP                       James W. Matthews
Enu A. Mainigi                                Katy E. Koski
Steven M. Pyser                               Graham D. Welch
Ashley W. Hardin                              FOLEY & LARDNER LLP
725 Twelfth Street, N.W.                      111 Huntington Avenue
Washington, DC 20005                          Boston, MA 02199
Telephone: (202) 434-5000                     Tel:    617.342.4000
Fax: (202) 434-5029                           Fax: 617.342.4001
emainigi@wc.com                               Email: jmatthews@foley.com
spyser@wc.com                                         kkoski@foley.com
ahardin@wc.com                                        gwelch@foley.com

Counsel for Defendant Cardinal Health, Inc.   Counsel for Defendants Anda, Inc. and
                                                    Anda Pharmaceuticals, Inc.




                                              3
Case: 1:17-md-02804-DAP Doc #: 3219 Filed: 03/10/20 4 of 7. PageID #: 492134



/s/ Angela R. Vicari                          /s/ Kaspar J. Stoffelmayr
Andrew Solow                                  Kaspar J. Stoffelmayr
Angela R. Vicari                              Katherine M. Swift
ARNOLD & PORTER KAYE SCHOLER                  Sharon Desh
LLP                                           BARTLIT BECK LLP
250 W. 55th St.                               54 West Hubbard Street
New York, NY 10019                            Chicago, IL 60654
Telephone: (212) 836-7408                     Phone: (312) 494-4400
Facsimile: (212) 836-6495                     Fax: (312) 494-4440
andrew.solow@arnoldporter.com                 Email: kaspar.stoffelmayr@bartlitbeck.com
angela.vicari@arnoldporter.com                Email: kate.swift@bartlitbeck.com
                                              Email: sharon.desh@bartlitbeck.com
Jonathan L. Stern
ARNOLD & PORTER KAYE SCHOLER                  Alex J. Harris
LLP                                           BARTLIT BECK LLP
601 Massachusetts Ave., NW                    1801 Wewatta Street, 12th Floor
Washington DC 20001                           Denver, CO 80202
Tel: (202) 942-5000                           Phone: (303) 592-3100
Fax: (202) 942-5999                           Fax: (303) 592-3140
Jonathan.Stern@arnoldporter.com               Email: alex.harris@bartlitbeck.com

Sean Morris                                   Counsel for Defendants Walgreens Boots
ARNOLD & PORTER KAYE SCHOLER                  Alliance, Inc.,
LLP                                           Walgreen Co., and Walgreen Eastern Co., Inc.
777 South Figueroa Street, 44 Floor
Los Angeles, CA 90017-5844
Telephone: (213) 243-4000
Facsimile: (213) 243-4199
sean.morris@arnoldporter.com

Counsel for Endo Pharmaceuticals Inc., Endo
Health Solutions Inc., Par Pharmaceutical,
  Inc.
and Par Pharmaceutical Companies, Inc.

                                              /s/ John J. Haggerty                   .
                                              John J. Haggerty
                                              FOX ROTHSCHILD LLP
                                              2700 Kelly Road, Suite 300
                                              Warrington, PA 18976-3624
                                              Tel.: (215) 345-7500
                                              Fax: (215) 345-7507
                                              jhaggerty@foxrothschild.com

                                              Counsel for Prescription Supply Inc.



                                              4
Case: 1:17-md-02804-DAP Doc #: 3219 Filed: 03/10/20 5 of 7. PageID #: 492135



/s/ John P. Lavelle, Jr. (consent)           /s/ Donna M. Welch
Kelly A. Moore                               Donna M. Welch, P.C.
MORGAN, LEWIS & BOCKIUS LLP                  KIRKLAND & ELLIS LLP
101 Park Avenue                              300 North LaSalle
New York, NY 10178                           Chicago, IL 60654
Phone: (212) 309-6612                        Tel: (312) 862-2000
Fax: (212) 309-6001                          donna.welch@kirkland.com
E-mail: kelly.moore@morganlewis.com          Attorney for Defendants Allergan plc
                                                (appearing specially), Allergan Finance, LLC
John P. Lavelle, Jr.                         (f/k/a/ Actavis, Inc. f/k/a Watson
Elisa P. McEnroe                                Pharmaceuticals, Inc.), Allergan, Inc.,
MORGAN, LEWIS & BOCKIUS LLP                     Allergan Sales, LLC,
1701 Market Street                           and Allergan USA, Inc.
Philadelphia, PA 19103
Phone: (215) 963-5917
Fax: (215) 963-5001
E-mail: elisa.mcenroe@morganlewis.com

Counsel for Rite Aid Corp. and Rite Aid of
 Maryland, Inc.

/s/ Robert M. Barnes                         /s/ William E. Padgett
Robert M. Barnes                             William E. Padgett (IN No. 18819-49)
Scott D. Livingston                          Kathleen L. Matsoukas (IN No. 31833-49)
Joshua A. Kobrin                             BARNES & THORNBURG LLP
Matthew R. Mazgaj                            11 South Meridian Street
MARCUS & SHAPIRA, LLP                        Indianapolis, IN 46204
35th Floor, One Oxford Centre                Tel:      (317) 236-1313
301 Grant Street                             Fax:      (317) 231-7433
Pittsburgh, PA 15219                         william.padgett@btlaw.com
Phone: (412) 471-3490                        kathleen.matsoukas@btlaw.com
Fax: (412) 391-8758
E-mail: rbarnes@marcus-shapira.com           Counsel for Defendants H. D. Smith, LLC,
E-mail: livingston@marcus-shapira.com        f/k/a. H. D. Smith Wholesale Drug Co.; H. D.
E-mail: kobrin@marcus-shapira.com            Smith Holdings, LLC and H. D. Smith Holding
Email: mazgaj@marcus-shapira.com             Company

Attorneys for HBC Service Company




                                             5
Case: 1:17-md-02804-DAP Doc #: 3219 Filed: 03/10/20 6 of 7. PageID #: 492136



/s/ Terry M. Henry                           /s/ Daniel G. Jarcho
Terry M. Henry, Esquire                      Daniel G. Jarcho*
Melanie S. Carter, Esquire                   D.C. Bar No. 391837
Justina L. Byers, Esquire                    ALSTON & BIRD LLP
BLANK ROME LLP                               950 F Street NW
One Logan Square                             Washington, DC 20004
130 N. 18th Street                           Tel: (202) 239-3254
Philadelphia, PA 19103                       Fax: (202) 239-333
Tel.: (215) 569-5644                         Email: daniel.jarcho@alston.com
Fax: (215) 832-5644
THenry@blankrome.com                         Cari K. Dawson*
MCarter@blankrome.com                        Georgia Bar No. 213490
Byers@blankrome.com                          Jenny A. Hergenrother*
                                             Georgia Bar No. 447183
Attorneys for Defendants,                    ALSTON & BIRD LLP
Teva Pharmaceutical Industries Ltd.,         1201 West Peachtree Street NW
Teva Pharmaceuticals USA, Inc.,              Atlanta, GA 30309
Cephalon, Inc.; Watson Laboratories, Inc.,   Tel.: (404) 881-7000
Actavis LLC and Actavis Pharma, Inc.         Fax: (404) 881-7777
f/k/a Watson Pharma, Inc.                    Email: cari.dawson@alston.com
                                             jenny.hergenrother@alston.com

                                             Counsel for Noramco, Inc.

/s/ Eric R. Delinsky                         /s/ Andrew J. O’Connor
Eric R. Delinsky                             Brien T. O’Connor
Alexandra W. Miller                          Andrew J. O’Connor
ZUCKERMAN SPAEDER LLP                        ROPES & GRAY LLP
1800 M Street, NW                            Prudential Tower, 800 Boylston Street
Suite 1000                                   Boston, MA 02199-3600
Washington, DC 20036                         Tel: (617) 235-4650
Phone: (202) 778-1800                        Brien.OConnor@ropesgray.com
Fax: (202) 822-8106                          Andrew.OConnor@ropesgray.com
E-mail: edelinsky@zuckerman.com
E-mail: smiller@zuckerman.com                Counsel for Mallinckrodt LLC, SpecGx LLC,
                                             and specially appearing for Mallinckrodt plc
Counsel for CVS Health Corporation; CVS
 Rx Services, Inc.; CVS Indiana, LLC




                                             6
  Case: 1:17-md-02804-DAP Doc #: 3219 Filed: 03/10/20 7 of 7. PageID #: 492137




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2020, the foregoing document was served via the

Court’s ECF system to all counsel of record and a true and accurate copy of the foregoing was

furnished by electronic mail to the following counsel of record:

       Marc E. Dann (0039425)
       Emily C. White (0085662)
       Whitney E. Kaster (0091540)
       Dann Law
       2728 Euclid Avenue, Suite 300
       Cleveland, OH 44115
       (216) 373-0539
       notices@dannlaw.com

       Thomas E. Bilek
       Kelly Cox Bilek
       THE BILEK LAW FIRM, L.L.P.
       700 Louisiana, Suite 3950
       Houston, TX 77002
       (713) 227-7720
       tbilek@bileklaw.com
       kbilek@bileklaw.com

       Celeste Brustowicz
       Stephen Wussow
       COOPER LAW FIRM
       1525 Religious Street
       New Orleans, LA 70130
       Telephone: 504-399-0009
       Facsimile: 504-309-6989
       Email:cbrustowicz@sch-llc.com

       Scott R. Bickford
       Spencer R. Doody
       MARTZELL, BICKFORD & CENTOLA
       338 Lafayette Street
       New Orleans, LA 70130
       Telephone: 504-581-9065
       Facsimile: 504-581-7635
       Email: srb@mbfirm.com


                                             /s/ Emily S. Ullman
                                             Emily Ullman

                                                7
